Exhibit 99.1 Fourth Quarter 2011 Earnings Conference Call March 7, 2012 NASDAQ:HTCO “Safe Harbor” Statement Information set forth in this presentation contains financial estimates and other forward-looking statements that are subject to risks and uncertainties; therefore, actual results might differ materially from such statements, whether as a result of new information, future events or otherwise. You are cautioned not to place undue reliance on these forward-looking statements.A discussion of factors that may effect future results is contained in HickoryTech’s filings with the Securities and Exchange Commission.HickoryTech disclaims any obligation to update and revise statements contained in this presentation based on new information or otherwise. This presentation also contains certain non-GAAP financial measures.Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are available in our presentation. 2 Q4 and Fiscal 2011 Highlights Fourth Quarter 2011 compared to Fourth Quarter 2010 • Revenue totaled $39.6 M, -5% –Fiber and data revenue +7% –Equipment sales down 28%, equipment support services revenue +15% • Operating income totaled $3.6 M • Net income totaled $1.4 M, EPS was $0.11 Fiscal 2011 compared to Fiscal 2010 •Revenue totaled $163.5 M, +1%(+4%*) •Net income totaled $9.2 M, -24%(+11%*) •Operating Income was $19.7 M, -6%(+5%*) •Fiber and Data revenue of $45.9 M, + 2%(+14%*) * (Normalized, excludes non-recurring 2010 fiber construction project revenue and 2010 -11 tax reserve releases.) 3 Consolidated Revenue Q4 ’11 compared to Q4 ’10 •Equipment revenue -22% •Fiber and data revenue +7% (+13% when excluding the Q4-2010 fiber construction project revenue) •Broadband revenue +2% 2011 compared to 2010 •Revenue +1%(+4% excluding 2010 fiber construction project) ($ in millions) 4 69% of 2011 revenue is from Business & Broadband Services; less reliance on regulated telecom revenue Revenue Diversification •2011 EPS declined 7% compared t0 2010 when excluding the 2010 tax reserve release* •2011 EBITDA increased 6% compared to 2010 when excluding the 2010 fiber project.* ($ in millions) EBITDA (as defined by our credit agreement) 6 *Excludes tax reserve releases *Excludes the fiber construction project Business Sector 2011 compared to 2010 •Revenue up 2% •Excluding the fiber construction project in 2010 revenue was up 14% from organic growth 2011 compared to 2010 •Equipment sales stable, up 1% •Equipment support services up 12% ($ in millions) 7 Excludes fiber construction project Equipment Revenue Fiber and Data Revenue Telecom Sector 2011 compared to 2010 •Stable Telecom revenue •Broadband revenue up 8% •Network Access revenue down 3% and Local Service revenue down 6% 2011 compared to 2010 •Business Ethernet and data sales strong •Broadband residential markets maturing Broadband Revenue (within Telecom Sector) ($ in millions) before intersegment eliminations 8 Debt Balance ($ in millions) Net debt was $107.2 million at 12/31/11, a $11.7 million improvement from 12/31/10 9 Net Debt Balance Total Debt Balance 2011 Free Cash Flow Free Cash Flow $19.4 M Dividend Payout is 38% IdeaOne Acquisition Close Close Date March 1, 2012 - IdeaOne will be included in the Fiber & Data Segment for 10 mos. of 2012 Transaction price $28 million, cash transaction with routine adjustments for capital expenditures and working capital adjustments Financing structure $22 M of new term debt under existing credit facility plus $6 M cash Approximate transaction multiples 2.3x 2011 IdeaOne Revenue 5.8x 2011 IdeaOne EBITDA Integration status In progress, to be completed by Q3-2012 Fiber network 225 fiber route miles, 650 lit buildings, Employees 40 based in Fargo, No. Dakota 11 Greater Minnesota Broadband Collaborative Project •Phase 1 extends fiber network from St. Paul to Duluth, Minn. / Superior, Wisc.
